DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Further, on pages 8-10, Applicant argues that Ohta does not teach “an insulating film” as recited in claim 1.
In response, Examiner respectfully disagrees and submits that Ohta teaches:
1) a photoelectric conversion layer (Fig. 8 – ITO 39),
2) a dielectric layer (Fig. 8 – SrTiO3 substrate 33 – this is a new interpretation of dielectric layer, which is a change from previous Office Action),
3) an insulating film (Fig. 8 – the superlattice structure layer 37, which Ohta describes as an insulating film in [0061] and [0076]),

Applicant’s arguments on pages 9-10 with respect to features described in [0032], [0034], and [0035] of the originally filed specification of current application are moot since these features are not recited in claim 1.
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2009/0173932 A1 – hereinafter Ohta), Kumada (US Patent 5,118,966 – hereinafter Kumada), Ishihara (US 2016/0173790 A1 – hereinafter Ishihara), and Nomura (US 2015/0002718 A1 – hereinafter Nomura).
	Regarding claim 1, Ohta discloses a solid-state image sensor comprising: a photoelectric conversion layer (Fig. 8; [0078]-[0079] – layer of ITO 39); a dielectric layer (Fig. 8 - SrTiO3 substrate 33); an insulating film (Fig. 8; [0078]-[0079] -  at least the superlattice structure layer 37, which is described as an insulating film in at least [0061] and [0076]); an infrared light detection unit that comprises a combination of a first pixel section and a second pixel section (Fig. 8; [0078]-[0079] – the ITO 39 layer corresponds to the first pixel section and the stack of the ITO layer 39, the superlattice structure layer 39, and the SrTiO3 substrate 33 layer corresponds to the second pixel section, also see “Response to Arguments” above), wherein the infrared light detection unit is configured to: configured to: generate a first charge based on a change in amount of infrared light out of incident light ([0078]-[0079] – by infrared thermography 31 as further described in [0082]); output the first charge as an object image (Fig. 8; [0082]), wherein the first pixel section comprises only the photoelectric conversion layer configured to generate the first charge corresponding to the infrared light (Fig. 8; [0078]-[0079] – ITO layer 39), the second pixel section comprises a stack of the photoelectric conversion layer, the insulating film, and the dielectric layer (Fig. 8; [0078]-[0079] – the stack of the ITO layer 39, the superlattice structure layer 39, and the SrTiO3 substrate 33 layer, also see “Response to Arguments” above), the insulating film is between the photoelectric conversion layer and the dielectric layer (Fig. 8 - the insulating film, which is the superlattice structure 37, is between the photoelectric conversion layer, i.e. layer ITO 39, and the dielectric layer, i.e. the layer SrTiO3 substrate 33, also see “Response to Arguments above”),  the object image is associated with an object (Fig. 8; [0082]); and a visible light detection unit configured to output a subject image based on visible light out of the incident light, wherein the subject image is associated with a subject (Fig. 8; [0082] – visible light image sensor 50), the infrared light detection unit and the visible light detection unit are stacked (Fig. 8; [0083] – infrared thermograph 31 and the visible light image sensor 50 are stacked), the infrared light detection unit and the visible light detection unit are configured to concurrently output the object image and the subject image ([0083]), and  the object image and the subject image are concurrently output with a same frame and a same angle of view ([0083]).
	Ohta does not explicitly disclose the first charge is output through the dielectric layer in case the amount of the infrared light changes, the dielectric layer is configured to prevent the output of the first charge in case the amount of the infrared light is unchanged; the object image as a moving object image associated with a moving object; the subject image associated with a subject different from the moving object; an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor; and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the first charge generated by the infrared light detection unit is output via the light shielding electrode.
Kumada discloses an infrared light detection unit comprises a dielectric layer, a first charge is output through the dielectric layer in case the amount of the infrared light changes, the dielectric layer is configured to prevent the output of the first charge in case the amount of the infrared light is unchanged (column 4, lines 61-64; column 5, lines 31-36; Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kumada into the solid-state image sensor taught by Ohta to improve detecting accuracy (Kumada, column 2, line 66 – column 3, line 4).

	Ishihara discloses an object image as a moving object image associated with a moving object (Fig. 13 – a NIR image of a walker); the subject image associated with a subject different from the moving object (Fig. 13 – a subject image of a traffic sign 1305, light-emitting lamp 1308, or self-light emitting traffic sign 1310).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ishihara into the image sensor taught by Ohta and Kumada to obtain better night vision.
	Ohta, Kumada, and Ishihara do not disclose an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor; and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the first charge generated by the infrared light detection unit is output via the light shielding electrode.
	Nomura discloses an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor ([0064]); and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident  ([0062]; [0064]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nomura into the solid-state image sensor taught by Ohta, Kumada, and Ishihara to prevent the optical black unit from being heated by the incident light and affecting the black level.
	Regarding claim 2, Ohta also disclose the photoelectric conversion layer stacked with the dielectric layer, and the photoelectric conversion layer is configured to generate the first charge corresponding to the infrared light (Fig. 8; [0024]; [0078]-[0079]).
	Regarding claim 4, Ohta also discloses the infrared light detection unit is stacked on an upper layer side of the visible light detection unit (Fig. 8).
	Regarding claim 9, Ohta also discloses an electronic device, comprising: a solid-state image sensor (Fig. 8), comprising: a photoelectric conversion layer (Fig. 8; [0078]-[0079] – layer of ITO 39); a dielectric layer (Fig. 8 - SrTiO3 substrate 33); an insulating film (Fig. 8; [0078]-[0079] -  at least the superlattice structure layer 37, which is described as an insulating film in at least [0061] and [0076]); an infrared light detection unit that comprises a combination of a first pixel section and a second pixel section (Fig. 8; [0078]-[0079] – the ITO 39 layer corresponds to the first pixel section and the stack of the ITO layer 39 and the superlattice structure layer 39 corresponds to the second pixel section, also see “Response to Arguments” above), wherein the infrared light detection unit is configure to: generate a charge based on a change in amount of infrared light out of incident light ([0078]-[0079] – by infrared thermography 31 as further described in [0082] and also see Response to Arguments above); and output the charge as an object image, wherein the first pixel section comprises only the photoelectric conversion layer configured to generate the first charge corresponding to the infrared light (Fig. 8; [0078]-[0079] – ITO layer 39, also see “Response to Arguments” above), the second pixel section comprises a stack of the photoelectric conversion layer, the insulating film, and the dielectric layer (Fig. 8; [0078]-[0079] – the stack of the ITO layer 39, the superlattice structure layer 39, and the SrTiO3 substrate 33 layer, also see “Response to Arguments” above), the insulating film is between the photoelectric conversion layer and the dielectric layer (Fig. 8 - the insulating film, which is the superlattice structure 37, is between the photoelectric conversion layer, i.e. layer ITO 39, and the dielectric layer, i.e. the layer SrTiO3 substrate 33, also see “Response to Arguments above”), the object image is associated with an object (Fig. 8; [0082]); and a visible light detection unit configured to output a subject image on visible light out of the incident light, wherein the subject image is associated with a subject (Fig. 8; [0082] – visible light image sensor 50), the infrared light detection unit and the visible light detection unit are stacked (Fig. 8; [0083] – infrared thermograph 31 and the visible light image sensor 50 are stacked), the infrared light detection unit and the visible light detection unit are configured to concurrently output the object image and the subject image ([0083]), and the object image and the subject image are concurrently output the moving object image and the subject image with a same frame and a same angle of view ([0083]).
Ohta does not explicitly disclose the charge is output through the dielectric layer in case the amount of the infrared light changes, the dielectric layer is configured to 
Kumada discloses an infrared light detection unit comprises a dielectric layer, a charge is output through the dielectric layer in case the amount of the infrared light changes, the dielectric layer is configured to prevent the output of the charge in case the amount of the infrared light is unchanged (column 4, lines 61-64; column 5, lines 31-36; Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kumada into the device taught by Ohta to improve detecting accuracy (Kumada, column 2, line 66 – column 3, line 4).
Ohta and Kumada do not explicitly disclose the object image as a moving object image associated with a moving object; the subject image associated with a subject different from the moving object; an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor; and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the charge generated by the infrared light detection unit is output via the light shielding electrode.
(Fig. 13 – a NIR image of a walker); the subject image associated with a subject different from the moving object (Fig. 13 – a subject image of a traffic sign 1305, light-emitting lamp 1308, or self-light emitting traffic sign 1310).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ishihara into the electronic device taught by Ohta and Kumada to obtain better night vision.
	Ohta, Kumada, and Ishihara do not disclose an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor; and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the charge generated by the infrared light detection unit is output via the light shielding electrode.
	Nomura discloses an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor ([0064]); and a light shielding electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the charge generated by the infrared light detection unit is output via the light shielding electrode ([0062]; [0064]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nomura into the electronic device taught by Ohta, Kumada, and Ishihara to prevent the optical black unit from being heated by the incident light and affecting the black level.
	Regarding claim 10, Ohta also discloses a transparent electrode on the photoelectric conversion layer, wherein the first charge generated by the infrared light ([0077]) and Nomura also discloses the first charge is output via the light shielding electrode ([0062]; [0064]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, Kumada, Ishihara, and Nomura as applied to claims 1-2, 4, and 9-10 above, and further in view of Sekine (US 2016/0111457 A1 – hereinafter Sekine).
Regarding claim 5, see the discussion of Ohta, Kumada, Ishihara, and Nomura as discussed in claim 2 above, in which Ishihara also discloses a color filter for each pixel section (Fig. 1).
However, Ohta, Kumada, and Ishihara do not disclose the visible light detection unit comprises a photodiode (PD) configured to generate a charge corresponding to the incident light incident through the color filter colored for each pixel section.
Sekine discloses a visible light detection unit is formed of a photodiode (PD) configured to generate a charge corresponding to the incident light incident through a color filter colored for each pixel section ([0072]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sekine into the solid-state image sensor taught by Ohta, Kumada, Ishihara, and Nomura to provide a solid-state imaging device that has increased number of pixels and is suitable to high integration without need for additional circuit area for reading out, in which signal charges of photodiodes having different spectral characteristics are accumulated independent by a pixel at the same position and the charges of the photodiodes in a stacking direction are read out independently by a same circuit (Sekine, [0013]).

Sekine also discloses a visible light detection unit comprises a stack of three layers of photodiodes (PDs) configured to generate charges corresponding to lights of different wavelengths of the visible light ([0072]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sekine into the solid-state image sensor taught by Ohta, Kumada, Ishihara, and Nomura to provide a solid-state imaging device that has increased number of pixels and is suitable to high integration without need for additional circuit area for reading out, in which signal charges of photodiodes having different spectral characteristics are accumulated independent by a pixel at the same position and the charges of the photodiodes in a stacking direction are read out independently by a same circuit (Sekine, [0013]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, Kumada, Ishihara, and Nomura as applied to claims 1-2, 4, and 9-10 above, and further in view of Toda (US 2014/0347538 A1 – hereinafter Toda).
Regarding claim 6, see the discussion of Ohta, Kumada, Ishihara, and Nomura as discussed in claim 2 above. However, Ohta, Kumada, Ishihara, and Nomura do not disclose the visible light detection unit comprises a stack of three layers of photoelectric 
Toda discloses a visible light detection unit comprises a stack of three layers of photoelectric conversion films configured to generate charges corresponding to lights of different wavelengths of the visible light ([0258]).
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Toda into the solid-state image sensor taught by Ohta, Kumada, Ishihara, and Nomura to provide a solid-state imaging device that has increased number of pixels and is suitable to high integration without need for additional circuit area for pixels in different colors.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, Kumada, Ishihara, and Nomura as applied to claims 1-2, 4, and 9-10 above, and further in view of Ishii et al. (US 2015/0256777 A1 – hereinafter Ishii).
Regarding claim 11, see the teachings of Ohta, Kumada, Ishihara, and Nomura as discussed in claim 10 above. Ohta also discloses the transparent electrode, the photoelectric conversion layer, the insulating film, the dielectric layer, and visible light detection unit are stacked in this order from a light incidence side of the incident light (Fig. 8; [0076]-[0078]).
However, Ohta, Kumada, Ishihara, and Nomura do not disclose the solid-state image sensor further comprising a passivation layer configured to protect a light incident surface of the solid-state image sensor, wherein the passivation layer, the transparent electrode, the photoelectric conversion layer, the insulating film, the dielectric layer, and 
Ishii discloses a solid-state image sensor comprising a passivation layer configured to protect a light incident surface of the solid-state image sensor, wherein the passivation layer is on top of a stack of layers from a light incidence side of the incident light (Fig. 2; [0046] – protective film 205).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ishii into the solid-state image sensor taught by Ohta, Kumada, Ishihara, and Nomura to protect the surface of the solid-state image sensor from external environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUNG Q DANG/Primary Examiner, Art Unit 2484